                     Case 20-19106-SMG       Doc 106     Filed 01/07/21    Page 1 of 1
Form CGFCRD3 (7/14/2020)

                              United States Bankruptcy Court
                                     Southern District of Florida
                                       www.flsb.uscourts.gov
                                                                                Case Number: 20−19106−SMG
                                                                                Chapter: 11

In re:
Seven Stars on the Hudson Corp
dba Spacebound, fka Rockin Jump
2108 NE 63 St
Fort Lauderdale, FL 33308

EIN: 47−3766108


                                       NOTICE OF HEARING


NOTICE IS HEREBY GIVEN that a hearing will be held before the Honorable Scott M Grossman
on January 12, 2021 at 10:00 AM

by TELEPHONE through CourtSolutions LLC.

To participate through CourtSolutions, you must make a reservation in advance no later than 3:00
p.m., one business day before the date of the hearing. Reservations should be arranged online at
https://www.court−solutions.com If a party is unable to register online, a reservation may also be
made by telephone at (917) 746−7476.

**EFFECTIVE IMMEDIATELY** Until further notice or unless directed otherwise, the court will ONLY hold
hearings by TELEPHONE. Individuals not represented by counsel will be able to use the telephonic
services FREE of charge. All attorneys shall advise their clients NOT to appear at the courthouse.

to consider the following:

Motion to Continue Hearing On: [(92 Motion to Assume/Reject, 93 Order Setting Hearing)] Filed by
Debtor Seven Stars on the Hudson Corp (McMahon, Brian) (101)

THIS MATTER HAS BEEN SET ON THE COURT'S MOTION CALENDAR FOR A NON−EVIDENTIARY
HEARING. THE ALLOTTED TIME FOR THIS MATTER IS TEN MINUTES.

THE MOVANT (OR MOVANT'S COUNSEL if represented by an attorney) SHALL SERVE A COPY OF
THIS NOTICE OF HEARING and, unless previously served, the above−described pleading on all required
parties within the time frames required by the Bankruptcy Rules, Local Rules, or orders of the Court, and
shall file a certificate of service to the extent required under Local Rules 2002−1(F) and 9073−1(B).
Any party who fails to properly serve any pleadings or other paper may be denied the opportunity to be
heard thereon.

PLEASE NOTE: Photo identification is required to gain entrance to all federal courthouse facilities.
Electronic devices, including but not limited to cameras, cellular phones (including those with cameras),
iPads, tablets, pagers, personal data assistants (PDA), laptop computers, radios, tape−recorders, etc., are
not permitted in the courtroom, chambers or other environs of this court. These restrictions (except for
cameras not integrated into a cell phone device) do not apply to attorneys with a valid Florida Bar
identification card, attorneys who have been authorized to appear by pro hac vice order and witnesses
subpoenaed to appear in a specific case. No one is permitted to bring a camera or other prohibited
electronic device into a federal courthouse facility except with a written order signed by a judge
and verified by the United States Marshal's Service. See Local Rule 5072−2.

Dated: 1/7/21                                         CLERK OF COURT
                                                      By: Edy Gomez
                                                      Courtroom Deputy
